Citation Nr: 1447839	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen service connection for residuals of a right shoulder dislocation, with surgery (claimed as right shoulder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over this claim is currently with the RO in Nashville, Tennessee.  

Although the RO declined to reopen service connection for residuals of a right shoulder dislocation in the June 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In a January 2014 decision, the Board denied the Veteran's appeal to reopen service connection for residuals of a right shoulder dislocation.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's January 2014 decision be vacated and remanded for action consistent with the terms of the JMR.  Specifically, these terms instructed the Board to provide an adequate statement of reasons and bases for its decision as to whether the Veteran submitted new and material evidence sufficient to reopen service connection for residuals of a right shoulder dislocation.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement to a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 (2014) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  A RO decision in September 2007 denied reopening service connection for residuals of a right shoulder dislocation, finding no new evidence to show that a preexisting right shoulder disorder was permanently worsened by service.  

2.  The Veteran did not appeal the September 2007 rating decision after being informed of appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the September 2007 rating decision denying reopening of service connection for residuals of a right shoulder dislocation, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of whether the preexisting right shoulder disorder was permanently worsened by service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied reopening service connection for residuals of a right shoulder dislocation became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for residuals of a right shoulder dislocation (claimed as right shoulder condition).  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a March 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also explained how VA establishes disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection.  The March 2009 letter informed the Veteran that the basis for the prior denial was that there was evidence to show that the preexisting right shoulder disorder was aggravated by service.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim to reopen service connection for residuals of a right shoulder dislocation in June 2009. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veterans statements.  

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for residuals of a right shoulder dislocation; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Reopening of Service Connection for Residuals of a Right Shoulder Dislocation

The Veteran seeks to reopen service connection for residuals of a right shoulder dislocation.  The Veteran filed the original claim for service connection in December 1984, which the RO denied in a December 1984 rating decision.  After being informed of the December 1984 decision and appellate rights in a January 1985 letter from the RO, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the December 1984 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

The Veteran submitted a claim to reopen service connection for residuals of a right shoulder dislocation in April 2002, which the RO denied in an October 2002 rating decision.  Although a notice of disagreement is not part of the record, the RO issued a statement of the case in October 2002, which again denied reopening service connection.  The Veteran did not file a timely substantive appeal within 60 days of the statement of the case; therefore, the October 2002 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Most recently, in a September 2007 rating decision, the RO denied reopening service connection for residuals of a right shoulder dislocation, and informed the Veteran in a September 2007 letter.  The RO found that the new evidence did not show that a preexisting right shoulder disorder was permanently worsened by service.  The Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the September 2007 rating decision also became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

For clarity, the Board specifically finds that the September 2007 rating decision to deny reopening is the last prior final denial for the purpose of determining whether new and material evidence has been received to reopen service connection for residuals of a right shoulder dislocation.  In the January 2014 Board decision, which was vacated by the Court after the July 2014 JMR, the Board failed to recognize the finality of rating decisions following the 1984 decision; consequently, the Board erroneously discussed the evidence received since the original denial of the claim for service connection in December 1984 in an attempt to determine whether new and material evidence had been received to reopen service connection.  On review of the appeal, and in proper consideration of the Court's holding in Evans, 9 Vet. App. at 285, that the last final decision is last disallowance on any basis, including a denial of reopening.  In accordance with the Court's holding in Evans, in the current decision, the Board is bound to recognize prior final rating decisions, including the September 2007 decision that denied reopening, in the current appeal to reopen service connection for residuals of a right shoulder dislocation.  

Under the facts and circumstances of this case, the last final disallowance was the September 2007 rating decision.  Although the Veteran benefited from a broader, and legally erroneous, analysis of the evidence received since the December 1984 rating decision in the January 2014 Board decision, the January 2014 Board decision has been vacated and the Board must readdress its jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson, 265 F.3d 1366.  Previously denied claims may only be reopened "if new and material evidence is presented and secured," and as noted above, the relevant time period is from the last final disallowance.  38 U.S.C.A. § 5108; see Evans at 285.  

As to the July 2014 JMR and associated Court Order, there are no binding facts or directions about the prior final denial or agreement between the parties that would require the Board to treat the December 1984 final denial as the last prior denial so as to make such a finding the law of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (recognizing an appellant's right to compliance with remand orders).  More specifically, the JMR did not specifically reference by date the prior final denial, did not state any agreement as to the Board's finding of December 1984 as the (last) prior final denial, and did not request that the Court vacate the Board's January 2014 decision with limiting language that would require the Board to adhere to the previous legally inaccurate finding that December 1984 was the prior final denial.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that a JMR must enumerate clear and specific instruction to the Board in order to create a duty for the Board to take specific action).  In providing "adequate reasons or bases for its findings and conclusions on all material issues of fact and law," the Board is, therefore, legally bound to recognize September 2007 as the last final denial of service connection for residuals of a right shoulder dislocation. 

At the time of the September 2007 rating decision, the evidence included service treatment records, VA treatment records through February 2006, VA examination reports from March 2004, October 2006, and July 2007, and the Veteran's statements, including statements made to VA physicians that describe a right shoulder injury from parachuting in service.  The evidence received since the September 2007 rating decision includes VA treatment records through January 2013; private treatment records showing no complaints of treatment relating to the right shoulder; VA examination reports from April 2009, January 2013, March 2013; and a September 2011 statement from the representative.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA treatment records received since the September 2007 final denial do not include new evidence to indicate that the preexisting right shoulder dislocation was permanently worsened during service.  The January 2013 VA examination report indicates that the Veteran has right shoulder arthritis, pain, and limitation of motion related to prior right shoulder surgery; however, right shoulder arthritis, pain, and limitation of motion were previously documented in the September 2001 and March 2004 VA examination reports, both of which discussed the in-service right shoulder surgery.  The April 2009 and March 2013 VA examinations only address the left shoulder, and do not provide a history of the right shoulder disorder or an opinion as to whether the preexisting right shoulder dislocation was permanently worsened during service.  Private treatment records include a history of a right shoulder disorder but do not show any active treatment or an opinion as to whether the preexisting right shoulder dislocation was permanently worsened during service.  

The September 2007 rating decision specifically found that there was no new evidence to show that the preexisting right shoulder disorder was permanently worsened by service.  The September 2007 rating decision was provided in the context of all the evidence in the record at that time, which included the Veteran's statements to VA medical providers that his right shoulder was injured while parachuting in service, as well as the VA examination reports showing pain and reduced motion in the right shoulder.  As the new evidence continues to show that the Veteran's preexisting right shoulder disorder was injured while parachuting and received ameliorative surgery, the new evidence does not include evidence to show that the preexisting right shoulder disorder was permanently worsened during service.  As such, the Board finds that that the new evidence is cumulative; therefore it may not be considered new and material evidence relating to the unestablished fact of the preexisting right shoulder disorder being aggravated by service, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the Board finds that reopening of service connection for residuals of a right shoulder dislocation is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a right shoulder dislocation is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


